836 F.2d 1348
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.WARNER AMEX CABLE COMMUNICATIONS;  Virgil Reed, President ofWacci;  Patricia Morrison, Vice President andLegal Counsel of Wacci, Defendants-Appellees.
No. 87-3961.
United States Court of Appeals, Sixth Circuit.
Jan. 13, 1988.

Before ENGEL and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
The defendants move to dismiss and the plaintiff moves to expedite this appeal from the district court's order denying class certification in this civil rights case.  42 U.S.C. Sec. 1983.  In the district court, the plaintiff filed a complaint alleging religious and racial discrimination.  He requested class certification.  The district court entered an order denying class certification.


2
The district court clerk's office mistakenly sent the plaintiff a judgment entry dismissing the case.  It subsequently sent him a letter indicating that the judgment entry was in error.  However, the plaintiff had already filed a notice of appeal.


3
It is clear that the district court's order only refused class certification.  An order refusing class certification is not a final order.  Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978).  Therefore, this court lacks jurisdiction over the appeal.


4
The motion to dismiss is granted.  The motion to expedite the appeal is denied as moot.